STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   April 17, 2018
                Plaintiff-Appellee,

v                                                                  No. 329229
                                                                   Ingham Circuit Court
JOHN CORYELL KELSEY II,                                            LC No. 14-001380-FH

                Defendant-Appellant.


Before: O’BRIEN, P.J., and CAVANAGH and STEPHENS, JJ.

PER CURIAM.

       Defendant appeals as of right his jury convictions of first-degree fleeing or eluding a
police officer causing death, MCL 750.479a(1) and (5), and driving while license suspended,
MCL 257.904. The trial court sentenced defendant as a fourth-offense habitual offender, MCL
769.12, to 20 to 45 years’ imprisonment for the fleeing or eluding conviction and 93 days in jail
for the driving while license suspended conviction. We affirm defendant’s convictions, but
remand for a Crosby1 hearing in accordance with People v Lockridge, 498 Mich. 358, 396-399;
870 NW2d 502 (2015).

                                            I. FACTS

        Defendant’s convictions arise from a high-speed police chase during the early morning
hours of December 7, 2014. Grant Whitaker, an Ingham County Sheriff’s Deputy, was pursuing
a white sport utility vehicle (SUV) that ignored police commands to stop. During the pursuit,
Whitaker lost control of his vehicle, which left the roadway and struck a tree. Whitaker was
killed in the accident. The principal issue at trial was the identity of the driver of the SUV.
According to witnesses, defendant had been drinking at a nearby bar and, shortly before the
accident, he left the bar driving a white 2003 GMC Yukon Denali, traveling at a high rate of
speed. The SUV under pursuit was depicted in surveillance videos and witnesses familiar with
defendant identified that vehicle as the type of car defendant normally drove. Those same
witnesses testified that they did not see defendant drive that vehicle after the accident. One



1
    United States v Crosby, 397 F 3d 103, 117-118 (CA 2, 2005).


                                               -1-
witness, the girlfriend of defendant’s friend, testified that defendant called on the night of the
accident and stated that he had just been involved in a police chase.

        Defendant raises several issues in a brief filed by former appointed appellate counsel, a
supplemental brief filed by newly appointed appellate counsel, and a pro se brief filed by
defendant pursuant to Supreme Court Administrative Order No. 2004-6, Standard 4 (Standard 4
brief).

                                 II. VOID FOR VAGUENESS

     Defendant argues in his Standard 4 brief that the statute under which he was convicted,
MCL 750.479a,2 is void for vagueness. We disagree.

        “ ‘It is a basic principle of due process that an enactment is void for vagueness if its
prohibitions are not clearly defined.’ ” People v Boomer, 250 Mich. App. 534, 538-539; 655
NW2d 255 (2002), quoting Grayned v City of Rockford, 408 U.S. 104, 108-109; 92 S. Ct. 2294; 33
L. Ed. 2d 222 (1972). A penal statute is unconstitutionally vague if (1) it does not provide fair
notice of the prohibited conduct, (2) it encourages arbitrary or discriminatory enforcement, or (3)
its coverage is overbroad and impinges on First Amendment freedoms. Id. at 539.

       To provide fair notice of proscribed conduct, a statute cannot use terms that require
persons of ordinary intelligence to speculate regarding its meaning and differ about its
application. People v Roberts, 292 Mich. App. 492, 497; 808 NW2d 290 (2011). A statute
provides fair notice when it “give[s] a person of ordinary intelligence a reasonable opportunity to
know what is prohibited . . . .” Id. Fair notice exists when the statute’s meaning can be
determined by referencing judicial interpretations, common law, dictionaries, treatises, or the
common meanings of words. People v Beam, 244 Mich. App. 103, 105; 624 NW2d 764 (2000).

        Defendant’s argument implicates MCL 750.479a(5), which elevates the seriousness of a
fleeing or eluding violation when the violation “results in the death of another individual.”
Defendant argues that the statute is unconstitutionally vague because it does not define the
meaning of “results in the death of another.” This phrase has been defined to mean that the
defendant’s conduct must have been both the factual and proximate cause of the victim’s death.
People v Feezel, 486 Mich. 184, 193-195; 783 NW2d 67 (2010) (concerning failing to stop after
an accident resulting in death). Accordingly, defendant’s vagueness argument fails because the
meaning of the phrase can be fairly ascertained by reference to judicial interpretation.

                                          III. VENUE

        Defendant argues that the trial court erred by denying his motion to change venue on the
basis of pretrial publicity. We disagree. This Court reviews for an abuse of discretion whether


2
  Although defendant’s Standard 4 brief cites MCL 750.479(a)(5), that statute proscribes
resisting or obstructing a police officer. Defendant was convicted of fleeing or eluding a police
officer, causing death, contrary to MCL 750.479a(1) and (5).


                                                -2-
the trial court erred by denying a defendant’s motion for a change of venue. People v Lee, 212
Mich. App. 228, 252; 537 NW2d 233 (1995). The trial court abuses its discretion when its
decision falls outside range of reasonable and principled outcomes, or when it makes an error of
law. People v Duncan, 494 Mich. 713, 722-723; 835 NW2d 399 (2013).

        A criminal defendant has both state and federal constitutional rights to be tried by an
impartial jury. People v Miller, 482 Mich. 540, 547; 759 NW2d 850 (2008). “In essence, the
right to jury trial guarantees to the criminally accused a fair trial by a panel of impartial,
‘indifferent’ jurors.” Irvin v Dowd, 366 U.S. 717, 722; 81 S. Ct. 1639; 6 L. Ed. 2d 751 (1961).

         Defendant argues that a change of venue was required because several jurors had heard
about the case in the media, including on the morning of trial. However, defendant incorrectly
asserts that adverse pretrial publicity creates a presumption of prejudice. “The existence of
pretrial publicity, standing alone, does not necessitate a change of venue.” Lee, 212 Mich. App. at
253. While a juror who has formed an opinion about the matter on trial cannot be impartial, “[i]t
is not required, however, that jurors be totally ignorant of the facts and issues involved.” Irvin,
366 U.S. at 722. A juror is sufficiently impartial if he or she states an ability to set aside a
preexisting opinion and render a verdict on the basis of only the evidence presented in court. Id.
at 723. When jurors have sworn to tell the truth and testify under oath that they can be impartial,
the presumption is that those jurors will honor their oath. People v DeLisle, 202 Mich. App. 658,
663; 509 NW2d 885 (1993). The burden is on the defendant to show either (1) a strong pattern
of community feeling due to such extensive, inflammatory publicity that “jurors could not
remain impartial when exposed to it” or (2) “the jury was actually prejudiced or the atmosphere
surrounding the trial was such as would create a probability of prejudice.” People v Passeno,
195 Mich. App. 91, 98; 489 NW2d 152 (1992), overruled in part on other grounds by People v
Bigelow, 229 Mich. App. 218, 220 (1998).

        Defendant is not entitled to a presumption of prejudice simply because some of his jurors
were exposed to media coverage.3 In this case, defendant has shown neither a strong pattern of
community feeling nor an atmosphere that would create a probability of prejudice. Of the 12
jurors who decided defendant’s case, one juror heard about the case “four or five months” before
trial and did not have an opinion about the facts of the case or defendant’s guilt. One juror heard
about the case on television when it happened, but did not have an opinion about defendant’s
guilt or innocence. One juror had read five or six articles about the case when it happened but
had no opinion about the facts or defendant’s guilt. Two jurors had heard about the case on
television on the morning of the trial—those jurors only heard that a jury would be selected. One
juror had seen the case mentioned several times in the media and believed that “[t]he media is
very persuasive,” but she had not been persuaded and believed she could set aside what she read.
Six jurors had not heard about the case. Of the jurors who had heard about the case, all indicated



3
 We note that defendant has attempted to expand the record by submitting newspaper articles as
exhibits to his brief on appeal that are not part of the lower court record. This Court does not
generally allow a defendant to expand the record on appeal. People v Shively, 230 Mich. App.
626, 628 n 1; 584 NW2d 740 (1998). Therefore, we decline to consider these exhibits.


                                                -3-
that they did not have a preexisting opinion that would affect their verdict. The trial court did
not abuse its discretion in denying defendant’s motion for a change of venue.

        Defendant complains that one juror was prejudiced because his wife worked for the
Fraternal Order of Police. The juror disclosed that his wife worked as a secretary for that
organization, but maintained that her work did not affect his ability to be fair and impartial.
After questioning the juror about his wife, defense counsel stated that he did not have any
objection to allowing the juror to remain on the jury, despite his wife’s employment. Defense
counsel’s affirmative approval to allowing the juror to remain on the jury waived any claim of
error with respect to this issue. See People v Kowalski, 489 Mich. 488, 504-505; 803 NW2d 200
(2011).

                                        IV. PUBLIC TRIAL

        Defendant argues in his Standard 4 brief that the trial court violated his right to a public
trial by ordering his friends and family out of the courtroom during voir dire. Defendant did not
argue below that the trial court violated his right to a public trial; thus, this issue is not preserved
and our review is for plain error affecting defendant’s substantial rights. See People v Vaughn,
491 Mich. 642, 650-654; 821 NW2d 288 (2012); People v Grant, 445 Mich. 535, 546; 520 NW2d
123 (1994).

        The Michigan and United States Constitutions provide the right to a public trial. US
Const, Am VI; Const 1963, art 1, § 20. The right to a public trial includes the right to public voir
dire proceedings. Vaughn, 491 Mich. at 652. However, “[a]lthough a public trial is guaranteed
by the Constitution, our Legislature has specifically provided that ‘for good cause’ witnesses
may be excluded.” People v Insley, 36 Mich. App. 593, 597; 194 NW2d 20 (1971) (citation
omitted).

        In this case, there is no indication in the record that the trial court closed the trial to the
public during court proceedings. Rather, on the first day of trial, before jury selection, the
prosecution sought to sequester the witnesses for both sides. Defense counsel agreed with this
request. The prosecutor noted that a couple of the witnesses had been asked to leave the
courtroom, referring to defendant’s parents, Marcia McGarry and Frank Kelsey. Kelsey
appeared on the prosecution’s witness list and the prosecutor explicitly referred to McGarry as
one of the “couple of the witnesses” who had been asked to leave the courtroom. Defendant
does not identify in his brief any other friends who were asked to leave the courtroom, and it is
not clear or obvious that any other excluded friends were not also potential witnesses subject to
sequestration. Because there is no indication in the record that the trial court closed the
courtroom to persons who were not subject to the court’s sequestration order, defendant has not
established a violation of his right to a public trial.

                              V. PRIOR RECORDED STATEMENT

        Defendant argues, both through appellate counsel and in his Standard 4 brief, that the trial
court erred by admitting the prior recorded statement of Tony Hildabridle. We conclude that this
issue is waived.



                                                  -4-
        A defendant waives an issue by expressly approving of the trial court’s action. People v
Carter, 462 Mich. 206, 216; 612 NW2d 144 (2000). A waiver extinguishes any error, leaving
nothing for this Court to review. Id. at 215. A defense counsel’s affirmative statement that he or
she has no objections is an express approval of the trial court’s action. Kowalski, 489 Mich. at
504-505. In this case, Tony Hildabridle testified at trial that he had no memory of his
conversations with defendant on December 7, 2014, or of an interview with the police on
December 12, 2014. Outside the presence of the jury, the prosecutor attempted to refresh Tony’s
memory by playing his prior recorded police interview. After Tony denied that the recording
refreshed his memory, the prosecutor moved to play excerpts from the recording for the jury
under MRE 803(5). The trial court asked defense counsel, “[A]re you in agreement with that?”
to which counsel replied, “Yes, your honor.” Defense counsel, by affirmatively agreeing that
Tony’s prior recorded statements could be admitted, waived this claim of error.

                           VI. SUFFICIENCY OF THE EVIDENCE

        Defendant argues that his convictions violate his right to due process because there was
insufficient evidence of his identity to support them. We disagree.

        A claim that the evidence was insufficient to convict a defendant invokes that defendant’s
constitutional right to due process of law. People v Wolfe, 440 Mich. 508, 514; 489 NW2d 748,
amended 441 Mich. 1201 (1992). We review de novo a defendant’s challenge to the sufficiency
of the evidence. People v Meissner, 294 Mich. App. 438, 452; 812 NW2d 37 (2011). This Court
reviews the evidence in a light most favorable to the prosecution to determine whether a rational
trier of fact could find that the prosecution proved the crime’s elements beyond a reasonable
doubt. Id. [I]dentity is an element of every offense.” People v Yost, 278 Mich. App. 341, 356;
749 NW2d 753 (2008). Circumstantial evidence and reasonable inferences can sufficiently
prove the elements of a crime. People v Fennell, 260 Mich. App. 261, 270; 677 NW2d 66 (2004).

         Extensive circumstantial evidence supports defendant’s identity as the driver of the
vehicle that was fleeing from the police. Deputy Richard Hoeksema testified that he and Deputy
Grant Whitaker were chasing a large, white SUV. Amber Peek, an employee at the Dam Site
Inn, testified that defendant drove a white Suburban SUV and was at the bar on the evening of
the chase. Brian Hildabridle stated that he and defendant left the bar and smoked marijuana in
the parking lot before defendant got into his white SUV. Peek testified that defendant “peeled
out” into the street, driving fast. Kathryn Stein testified that she was leaving the bar when she
saw a white Suburban-like SUV drive past her vehicle at an alarming speed. Bruce Stein
testified that the SUV was traveling about 80 miles an hour on a road that goes into Stockbridge.

        Several witnesses identified a photo of the SUV involved in the police chase as the same
type of vehicle that defendant drove. These witnesses also testified that they did not see
defendant drive the vehicle after the accident. The police determined that a white 2003 GMC
Yukon Denali XL was registered to defendant’s father. The police searched both defendant’s
and his parents’ residences on December 16, 2014, and found several vehicles, but they did not
find the 2003 GMC, even though an effective insurance policy for a 2003 GMC was found inside
defendant’s residence. Detective Johnston also found that defendant had twice called Jerry
Strunk on the morning of December 7, 2014, and Strunk’s property contained scrap piles and
vehicle parts. Viewed in a light most favorable to the prosecution, the evidence was sufficient to

                                               -5-
enable a reasonable jury to find beyond a reasonable doubt that defendant was the driver of the
white SUV that Deputy Whitaker was pursuing when he lost control of his vehicle and struck a
tree, resulting in his death.

                            VII. PROSECUTORIAL MISCONDUCT

        Defendant raises several claims of prosecutorial misconduct, none of which were
preserved with an appropriate objection in the trial court. See People v Unger, 278 Mich. App.
210, 234-235; 749 NW2d 272 (2008). Accordingly, we review these claims for plain error
affecting defendant’s substantial rights. Id. at 235. This Court evaluates claims of prosecutorial
misconduct on a case-by-case basis, reviewing the prosecutor’s conduct in context, and in light
of the defendant’s arguments and the evidence presented in the case. People v Dobek, 274 Mich
App 58, 64; 732 NW2d 546 (2007).

       A prosecutor can deny a defendant a fair trial by making improper remarks that infringe
on the defendant’s constitutional rights or by making remarks that “so infect[] the trial with
unfairness as to make the resulting conviction a denial of due process.” Donnelly v
DeChristoforo, 416 U.S. 637, 643; 94 S. Ct. 1868; 40 L. Ed. 2d 431 (1974). The prosecutor
commits misconduct if the prosecutor abandons his or her responsibility to seek justice and, in
doing so, denies the defendant a fair and impartial trial. Dobek, 274 Mich. App. at 63.

        First, defendant argues that the prosecutor improperly shifted the burden of proof during
closing argument by stating that defendant failed to produce the SUV. “[A] prosecutor may not
imply in closing argument that defendant must prove something or present a reasonable
explanation for damaging evidence because such an argument tends to shift the burden of proof.”
People v Green, 131 Mich. App. 232, 237; 345 NW2d 676 (1983) (citations omitted). Due
process requires that the prosecution carry the burden of proving a defendant’s guilt beyond a
reasonable doubt, and entitles the accused to a presumption of innocence. In re Winship, 397 U.S.
358, 364; 90 S. Ct. 1068; 25 L. Ed. 2d 368 (1970). However, prosecutorial comments must be read
as a whole and evaluated in light of defense arguments and the relationship they bear to the
evidence admitted at trial. People v Thomas, 260 Mich. App. 450, 454; 678 NW2d 631 (2004).
Prosecutors have “great latitude regarding their arguments” in closing, and are “generally free to
argue the evidence and all reasonable inferences from the evidence as it relates to their theory of
the case.” Unger, 278 Mich. App. at 236.

       In this case, the prosecutor argued in closing: “We also know that [the SUV that
defendant was driving was] not in storage. That was a lie because there is no receipts, no
documentation of any storage facilities at either of the residences, the defendant’s or his parents.”
A prosecutor’s statement that inculpatory evidence is undisputed does not improperly shift the
burden to defendant to provide contradictory evidence, “particularly where someone other than
the defendant could have provided contrary testimony.” People v Perry, 218 Mich. App. 520,
538-539; 554 NW2d 362 (1996), aff’d 460 Mich. 55 (1999). Witnesses testified that a search of
defendant’s property and that of his parents revealed an effective insurance policy for a 2003
GMC, but neither the vehicle nor any storage receipts were located. It was reasonable for the
prosecutor to infer from the failure to locate any storage receipts that the vehicle was not in
storage.


                                                -6-
       Second, we reject defendant’s argument that the prosecutor improperly shifted the burden
of proof by commenting on defendant’s failure to produce exculpatory evidence. Defendant’s
argument is based on the following portion of the prosecutor’s closing argument:

               So also think about this: The defendant had to go home from the Dam Site
       Inn that night. He had to travel west to do that. So if it’s not him in these videos,
       how did he get home? We know he went west in the Stockbridge area.
       Everybody testified—and you have the ability to check for yourselves. There are
       no other white SUVs travelling in that direction that night during that time. So if
       not him, where did you go?

Viewed in context, the prosecutor did not suggest that defendant had to demonstrate that he was
not a part of the sequence of events described. Rather, the prosecutor referred to known
evidence and argued reasonable inferences that could be drawn from that evidence. There was
no plain error.

       Third, defendant argues that the prosecutor made an improper civic duty argument. A
prosecutor commits misconduct when he or she invites jurors to suspend their powers of
judgment and decide a case on the basis of civic duty. People v McGhee, 268 Mich. App. 600,
636; 709 NW2d 595 (2005). An appeal for justice may be an appeal to civic duty. See People v
Abraham, 256 Mich. App. 265, 275; 662 NW2d 836 (2003). However, “asking the jury to convict
on the basis of the evidence produced at trial” is not an appeal to civic duty. People v Bahoda,
448 Mich. 261, 284-285; 531 NW2d 659 (1995).

       In this case, in his rebuttal argument, following his summary of the evidence at trial, the
prosecutor stated:

       It’s now your responsibility to pick up where Deputy Hoeksema and Deputy
       Whitaker left off. To render the only verdict supported by the evidence and
       demanded by justice:

               Guilty of fleeing and eluding in the first degree. Guilty of driving while
       license suspended causing death. Don’t let him get away again.

The prosecutor qualified his demand for justice by requesting a verdict “supported by the
evidence.” Thus, viewed in context, the prosecutor’s argument was not an improper appeal to
the jury’s civic duty.

        Fourth, defendant argues that the prosecutor improperly vouched for certain witnesses by
implying that he did or did not believe them. “[T]he prosecutor cannot vouch for the credibility
of his witnesses to the effect that he has some special knowledge concerning a witness’
truthfulness.” Bahoda, 448 Mich. at 276. However, the prosecutor may argue that the jury
should or should not believe a witness. McGhee, 268 Mich. App. at 630. In closing argument, the
prosecutor stated that Sandra Hale testified that, on the night of the crash, she answered Tony’s
phone and defendant stated that he had just run from the police. The prosecutor argued that
because the call was 2-1/2 minutes long, “[m]ore must have been said during that conversation,
but like other people in this case, she’s trying not to point the finger at the Defendant any more

                                               -7-
than she absolutely has to.” The prosecutor noted that Brian also said that “[d]efendant told him
that he thinks the police had just been chasing him . . . in the back roads of Stockbridge, exactly
where this pursuit had just happened.” The prosecutor then stated that defendant called Tony
more than 20 times during the next two days but Tony claimed to be unable to remember
anything defendant said. The prosecutor argued that the jury could consider Tony’s long-term,
personal relationship with defendant when considering Tony’s potential bias or prejudice to
weigh his testimony. The prosecutor argued that Tony

       does know those things, and he can’t bring himself to point the finger at
       [defendant] with him in the room. But you heard how much more cooperative he
       was shortly after this incident when the Defendant wasn’t there, when he was
       more honest with the officers. He told him about the conversations he had with
       the Defendant.

The prosecutor asked the jurors to ask themselves why Tony would say that defendant said
things unless defendant actually said them. Viewed in context, the prosecutor’s arguments did
not state or imply that he had special knowledge of any witness’s credibility. He instead argued
that, based on the evidence presented at trial, the jury should believe certain witnesses and not
others. The prosecutor’s arguments did not constitute improper vouching.

        Fifth, defendant argues that the prosecutor improperly failed to produce microphone
recordings that would have indicated that the officers were ordered to stop their pursuit of
defendant. A criminal defendant can demonstrate that the prosecutor violated his or her due
process rights under the Fourteenth Amendment if the prosecutor, in bad faith, failed to preserve
material evidence that might have exonerated the defendant. Arizona v Youngblood, 488 U.S. 51,
57-58; 109 S. Ct. 333; 102 L. Ed. 2d 281 (1988). A prosecutor must produce any favorable
evidence within his possession that is material to a defendant’s guilt or punishment. Brady v
Maryland, 373 U.S. 83, 87; 83 S. Ct. 1194; 10 L. Ed. 2d 215 (1963). This Brady rule applies when
the state fails to disclose evidence, but it does not apply when the state fails to preserve it.
Youngblood, 488 U.S. at 57-58. In the latter situation, if the defendant cannot show bad faith or
show that the evidence was potentially exculpatory, the prosecutor’s failure to preserve evidence
does not deny the defendant due process. Id. at 57; People v Hanks, 276 Mich. App. 91, 95-96;
740 NW2d 530 (2007).

          In this case, defendant speculates that if the officers had been wearing microphones,
recordings might have revealed that the officers were ordered to stop their pursuit. Defendant
has not offered any evidence or other information factually supporting his position that such
evidence actually existed. Defendant’s argument recognizes that there might have been no
evidence for the prosecution to preserve because the officers may have been “not carrying the
required equipment.” Because defendant has not shown that such evidence actually existed, or
that, if it existed, it would have exonerated him, he is not entitled to relief.

                               VIII. JURY NOTE PROCEDURE

       Defendant argues that the trial court denied him a fair trial by failing to fully disclose a
jury note, and by improperly responding to the note. First, the record does not support
defendant’s argument that the court failed to fully disclose the contents of the note. Although the

                                                -8-
court did not fully state the contents of the note on the record, it preserved the note and it stated
on the record that the parties had discussed the note in chambers, including how to respond to the
note. Second, defense counsel acknowledged on the record that he agreed with the trial court’s
approach for responding to the jury’s note. Counsel’s express approval of the trial court’s action
waived this issue. See Kowalski, 489 Mich. at 504-505. A waiver extinguishes any error.
Carter, 462 Mich. at 216.

                                IX. INEFFECTIVE ASSISTANCE

       Defendant raises several claims of ineffective assistance of counsel in both his
supplemental brief and his Standard 4 brief. Because defendant did not raise these claims in a
motion for a new trial or request for an evidentiary hearing in the trial court, and this Court
denied his motions to remand, our review of these claims is limited to errors apparent from the
record. See People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973); People v Payne, 285
Mich. App. 181, 188; 774 NW2d 714 (2009).

       A criminal defendant has the fundamental right to the effective assistance of counsel. US
Const, Am VI; Const 1963, art 1, § 20; United States v Cronic, 466 U.S. 648, 654; 104 S. Ct. 2039;
80 L. Ed. 2d 657 (1984). The rights to counsel, due process, and a fair trial are intertwined:

       The Sixth Amendment right to counsel exists, and is needed, in order to protect
       the fundamental right to a fair trial. The Constitution guarantees a fair trial
       through the Due Process Clauses, but it defines the basic elements of a fair trial
       largely through the several provisions of the Sixth Amendment, including the
       Counsel Clause. [Strickland v Washington, 466 U.S. 668, 684-685; 104 S. Ct. 2052;
       80 L. Ed. 2d 674 (1984).]

To prove that his defense counsel was ineffective, defendant must show that defense counsel’s
performance fell below an objective standard of reasonableness. Id. at 688. Defendant must also
show that there is a reasonable probability that counsel’s deficient performance affected the
outcome of trial. Id. at 694.

       First, defendant argues that counsel was ineffective for failing to object to the
prosecutor’s conduct discussed earlier. Having concluded that the prosecutor’s comments and
conduct were not improper, this argument necessarily fails. Counsel is not ineffective for failing
to make a futile objection. People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010).

       Second, defendant argues that counsel was ineffective for failing to seek a change of
venue due to pretrial publicity. The record reflects that defense counsel did, in fact, move for a
change of venue, but the trial court denied the motion. This argument is without merit.

       Third, defendant argues that counsel was ineffective when selecting a jury. “[A]n
attorney’s decisions relating to the selection of jurors generally involve matters of trial strategy.”
People v Johnson, 245 Mich. App. 243, 259; 631 NW2d 1 (2001). Defendant faults defense
counsel for remarking during voir dire that “jury selection is a little overrated.” However,
defense counsel followed that remark by stating that the purpose of voir dire is to “figure out
who can be fair and impartial jurors.” Counsel proceeded to question the jurors during voir dire,
and he exercised challenges for cause and peremptory challenges. The record indicates that
                                                 -9-
defense counsel pursued voir dire in an attempt to select a fair and impartial jury for defendant.
Defendant has not established that counsel’s conduct during jury selection was objectively
unreasonable.

         Fourth, defendant argues that counsel inappropriately failed to challenge the admission of
Tony’s prior recorded statement. We disagree, because the statement was admissible under
MRE 803(5). The types of statements listed in MRE 803 “are not excluded by the hearsay
rule[.]” MRE 803. Under MRE 803(5), a recording may be admitted into evidence if the
declarant once had knowledge about a matter, the declarant no longer recalls the matter, and the
recording was made when the knowledge of the matter was fresh in the declarant’s memory.
People v Daniels, 192 Mich. App. 658, 667; 482 NW2d 176 (1991). Tony testified that he could
not recall the events of December 7, 2014, or December 12, 2014. Sergeant Scott Singleton
testified that he interviewed Tony in his police car, which recorded the interview. The interview
took place five days after the charged offense that Tony was unable to recall at the time of trial.
Tony did not deny that he gave the interview; he only claimed that he did not remember doing
so. The testimonies of Hale and Brian corroborated Tony’s recollection at the time his interview
was recorded. Accordingly, the foundational requirements of MRE 803(5) were met. Counsel
was not ineffective for failing to make a futile challenge to the admission of this evidence. See
Ericksen, 288 Mich. App. at 201. Further, counsel did not err by treating the evidence as
substantive evidence, rather than impeachment evidence. Statements admitted under MRE
803(5) may be considered “as substantive evidence[.]” Daniels, 192 Mich. App. at 669. Because
the statements were admissible as substantive evidence, not impeachment evidence, there was no
basis for defense counsel to object to the statements as improper impeachment.

        Fifth, counsel did not err by challenging the prosecution’s decision to call Tony as a
witness on the basis that Tony might have possibly been asserting a Fifth Amendment right not
to testify. There is no suggestion in the record that Tony was attempting to assert a Fifth
Amendment right not to testify. Rather, he claimed to not remember the day he gave the
statements or giving the statements themselves. The record establishes that Tony suffered from a
lack of memory, not an attempt to invoke his privilege against self-incrimination. Therefore,
counsel had no reason for pursuing arguments based on Tony’s Fifth Amendment right not to
incriminate himself.

       Sixth, defendant asserts that counsel unreasonably allowed portions of Tony’s statement
that “were known to be false by the prosecution” to go uncorrected. Defendant does not indicate
what portions allegedly were false or what evidence or information establishes the falsity of the
statements. Because defendant merely announces his position that certain unspecified portions
were known to be false, without providing any rationalization or factual support for this
argument, he has abandoned this claim of error. See People v Matuszak, 263 Mich. App. 42, 59;
687 NW2d 342 (2004).

        Seventh, defendant argues that counsel was ineffective for not objecting to the trial
court’s conduct when the court failed to make the jury note part of the record under MCR 2.513,
and that trial counsel was ineffective for failing to challenge the trial court’s deadlocked jury
instruction. MCR 2.513(N) states that “[i]f questions arise, the court and the parties shall
convene, in the courtroom or by other agreed-upon means. The question shall be read into the
record, and the attorneys shall offer comments on an appropriate response.” The record discloses

                                               -10-
that the parties discussed the jury note in chambers, and the contents of the note were not fully
read into the record. To the extent that defense counsel’s failure to have the full contents of the
note read into the record was objectively unreasonable, defendant has not established resulting
prejudice. A defendant is prejudiced if, but for defense counsel’s errors, there is a reasonable
probability that the result of the proceeding would have been different. People v Pickens, 446
Mich. 298, 312; 521 NW2d 797 (1994). Although the note was not read into the record, it is
apparent from the record that counsel was aware of the note’s substance because the trial court
indicated that “we discussed that in chambers, and that’s how we came up with this approach to
the further instruction to the jury.” The note itself was also preserved. Because counsel was
aware of the note’s substance and the note itself was preserved, there is no basis for concluding
that had the note been read into the record, the outcome of defendant’s trial would have been
different.

        Defendant also argues that trial counsel was ineffective for failing to request the standard
deadlocked jury instruction when the jury indicated that it was having trouble reaching a
consensus. Although we agree that counsel erred by not requesting the standard deadlocked jury
instruction, defendant has not established that he was prejudiced by counsel’s error.

       An instruction that encourages the jury to continue its deliberations may be deemed
prejudicial if it violates ABA standard jury instruction § 5.4(b), as adopted in People v Sullivan,
392 Mich. 324; 220 NW2d 441 (1974). People v France, 436 Mich. 138, 164; 461 NW2d 621
(1990). That standard instruction provides as follows:

               Length of deliberations; deadlocked jury.

               (a) Before the jury retires for deliberation, the Court may give an
       instruction which informs the jury:

               (i) that in order to return a verdict, each juror must agree thereto;

              (ii) that jurors have a duty to consult with one another and to deliberate
       with a view to reaching an agreement, if it can be done without violence to
       individual judgment;

              (iii) that each juror must decide the case for himself, but only after an
       impartial consideration of the evidence with his fellow jurors;

             (iv) that in the course of deliberations, a juror should not hesitate to re-
       examine his own views and change his opinion if convinced it is erroneous; and

               (v) that no juror should surrender his honest conviction as to the weight or
       effect of the evidence solely because of the opinion of his fellow jurors, or for the
       mere purpose of returning a verdict.

              (b) If it appears to the court that the jury has been unable to agree, the
       court may require the jury to continue their deliberations and may give or repeat
       an instruction as provided in subsection (a). The court shall not require or


                                                -11-
       threaten to require the jury to deliberate for an unreasonable length of time or for
       unreasonable intervals.

               (c) The jury may be discharged without having agreed upon a verdict if it
       appears that there is no reasonable probability of agreement. [Sullivan, 392 Mich.
       at 335 (quotation marks and citation omitted).]

“[C]oercion is at the very heart of the inquiry of whether a departure from ABA standard jury
instruction 5.4 is a ‘substantial departure.’ ” People v Hardin, 421 Mich. 296, 314; 365 NW2d
101 (1984). Different language does not constitute a substantial departure when the language
does not contain pressure, threats, embarrassing assertions, or other coercive wording. Id. at 315.

        In this case, it is apparent from the jury’s note that the jury was unable to agree. The note
indicated that one of the jurors “want[ed] a hung Jury.” In response, the trial court did not
simply require the jury to continue its deliberations and did not repeat an instruction consistent
with subsection (a). Trial counsel did not object to this procedure, which was contrary to the
standard jury instruction. We cannot conceive of any plausible strategy reasons why, when faced
with an issue of a potentially deadlocked jury, trial counsel did not request the standard
deadlocked jury instruction and instead approved of a response that did not reduce the possibility
that a juror would be coerced into abandoning his or her convictions and agreeing with the
majority. The standard deadlocked jury instruction is designed to prevent prejudice during the
jury’s deliberations. Trial counsel’s failure to object to the trial court’s decision not to issue the
standard deadlocked jury instruction was objectively unreasonable because no conceivable trial
strategy supports the decision.

        However, there is no indication that defendant was actually prejudiced by counsel’s
decision. To establish prejudice, defendant must show that there is a reasonable probability that
counsel’s error affected the outcome of the proceeding. Pickens, 446 Mich. at 312. No prejudice
is apparent from the record.

        The instruction given by the trial court was a repetition of proper instructions previously
given regarding the jury’s duty to decide the facts based on the evidence. Communications that
instruct the jury on the evidence and encourage it to continue deliberating are not presumptively
prejudicial. France, 436 Mich. at 163. Thus, defendant is not entitled to a presumption of
prejudice. Additionally, a statement that the facts had been presented to the jury and it should
continue deliberating “is innocuous, and does not coerce, encourage, or compel the jury to render
a verdict.” Hardin, 421 Mich. at 317. Because the trial court only instructed the jury that it had
the evidence and its duty was to decide the facts of the case on the basis of that evidence, the trial
court’s instruction was not unduly coercive.

        In addition, the trial court had previously instructed the jury that: “Although you should
try to reach agreement, none of you should give up your honest opinion about the case just
because other jurors disagree with you or just for the sake of reaching a verdict. In the end, your
vote must be your own, and you must vote honestly and in good conscience.” This Court
presumes that jurors follow their instructions. Unger, 278 Mich. App. at 235. The jurors had
previously been instructed not to set aside their individual consciences.


                                                -12-
         Finally, the court did not require or threaten to require the jury to deliberate for an
unreasonable length of time or unreasonable intervals. A reviewing court may also consider the
amount of time between an instruction and the verdict when considering whether an instruction
was unduly coercive. Hardin, 421 Mich. at 320 (considering how long the jury deliberated, when
it retired for the day, and when it reached its verdict). The trial court issued its instruction at
1:31 p.m. on Monday, June 8, 2015. The trial court later asked the jury whether it wished to
continue deliberating or to go home and resume deliberating in the morning, and the jury
indicated “they wanted to go home and continue in the morning.” The court released the jury at
4:57 p.m. that evening. The jury deliberated until 10:36 a.m. on Tuesday, June 9, 2015. After
the verdict was delivered, each of the jurors indicated that the verdict of guilty on Count 1 and
guilty of a lesser charge on Count 2 was their verdict. That the jury continued to deliberate long
after the trial court’s instruction indicates that the jurors were not pressured to reach a decision
contrary to their consciences. Accordingly, we conclude that defendant was not prejudiced by
trial counsel’s failure to object to the trial court’s instruction.

        Eighth, defendant argues that counsel was ineffective for failing to excuse the juror
whose wife worked as a secretary for the Fraternal Order of Police. “[A]n attorney’s decisions
relating to the selection of jurors generally involve matters of trial strategy.” Johnson, 245 Mich
App at 259. Defendant bases his argument on his belief that by failing to remove the juror, trial
counsel denied defendant a fair jury. As previously discussed, however, the juror expressly
stated that his wife’s work as a secretary for the Fraternal Order of Police did not affect his
ability to remain fair and impartial. Trial counsel had the benefit of observing the juror’s
demeanor both during voir dire and during the subsequent questioning, when the juror assured
the court that he could be fair and impartial. Defendant has not overcome the presumption that
defense counsel’s decision not to excuse the juror was sound strategy under the circumstances of
this case.4

       Ninth, defendant argues that trial counsel was ineffective for waiving issues, or failing to
preserve claims of error, thereby subjecting those claims to limited review for plan error.
Defendant does not identify which specific objections defense counsel allegedly failed to make
and explain how an objection could have led to a different outcome on appeal. His failure to
adequately argue this issue precludes appellate review of this claim. See Matuszak, 263 Mich
App at 59.

       Tenth, defendant argues that defense counsel was ineffective for not objecting to
inadmissible evidence, including evidence that defendant used alcohol and marijuana on the
night of the crime, and his identification by lay witnesses. Defendant argues that defense



4
  We note there is no evidence in the record to support defendant’s assertion that the Fraternal
Order of Police was involved with funeral or memorial arrangements for the victim.
Additionally, the record does not support defendant’s assertion that the juror deliberately
withheld his wife’s employment from the court. Such a disclosure would not have been
responsive to the court’s earlier questions during voir dire. In any event, the juror timely raised
the issue on his own, before trial began.


                                               -13-
counsel should have objected to the relevancy of his alcohol and marijuana use on the night of
the offense. However, this evidence was probative to explain defendant’s motive for fleeing
from the police. See MRE 401. When the proofs are primarily circumstantial, a person’s motive
to commit a crime is highly relevant. People v Fisher, 449 Mich. 441, 453; 537 NW2d 577
(1995). Counsel was not ineffective for failing to make a futile objection on the basis of
relevancy. See Ericksen, 288 Mich. App. at 201. Additionally, defense counsel reasonably may
have chosen not to object to this evidence on the basis that it was unduly prejudicial under MRE
403 because he recognized that such an objection was not likely to succeed and he did not want
to draw attention to it. See People v Horn, 279 Mich. App. 31, 40; 755 NW2d 212 (2008).

        Regarding the identification evidence, trial counsel did in fact object to witness testimony
identifying him in photographs. The trial court overruled counsel’s objection with respect to
witnesses who were in a superior position to identify defendant than the jury in light of their
prior familiarity with defendant. Moreover, considering the trial court’s ruling, it was not
objectively unreasonable for counsel not to make repeated, futile objections. See People v
Knapp, 244 Mich. App. 361, 386; 624 NW2d 227 (2001).

       Eleventh, defendant argues that counsel was ineffective for failing to challenge the
closure of the courtroom during voir dire, and for failing to object to defendant’s prosecution
under an unconstitutionally vague statute. As previously explained, these assertions are without
merit. Accordingly, counsel was not ineffective for failing to make these futile challenges. See
Ericksen, 288 Mich. App. at 201.

       To the extent that defendant raises additional arguments that could be interpreted as
additional claims that trial counsel was ineffective, defendant’s failure to adequately argue those
claims and rationalize the bases for his positions precludes appellate relief. See Matuszak, 263
Mich. App. at 59.

                                        X. SENTENCING

        Defendant argues that the trial court erred in scoring the sentencing guidelines and also
violated his Sixth Amendment right to a jury trial by engaging in judicial fact-finding to score
the sentencing guidelines offense variables.

 A. EVIDENTIARY CHALLENGES TO THE SCORING OF THE OFFENSE VARIABLES

        Defendant argues that the evidence did not support the trial court’s scoring of offense
variables (OVs) 3, 5, 9, 17, 18, and 19. Defendant objected to the scoring of OVs 3 and 18 at
sentencing, but did not challenge the scoring of the remaining offense variables. Accordingly,
only defendant’s challenges to the scoring of OVs 3 and 18 are preserved.

        Generally, this Court reviews for clear error a trial court’s finding that a preponderance of
the evidence supported a particular OV score. People v Biddles, 316 Mich. App. 148, 156; 896
NW2d 461 (2016). A finding is clearly erroneous if, after reviewing the entire record, this Court
is definitely and firmly convinced that the trial court made a mistake. People v Reese, 491 Mich.
127, 139; 815 NW2d 85 (2012). We review a defendant’s unpreserved scoring challenges for
plain error affecting the defendant’s substantial rights. People v Carines, 460 Mich. 750, 763;
597 NW2d 130 (1999).
                                                -14-
        MCL 777.33 requires a trial court to assess 50 points for OV 3 when a victim was killed
and the offender’s body contained any amount of a controlled substance. MCL 777.33(1)(b) and
(2)(c)(iii). The court must also assess 10 points for OV 18 if a vehicle operator was under the
influence of a schedule 1 controlled substance. MCL 777.48(1)(c). Marijuana qualifies as a
schedule 1 controlled substance. MCL 333.7212(1)(c). Brian testified that he and defendant
smoked marijuana in the parking lot of the Dam Site Inn before defendant got into his white
SUV and left. Defendant thereafter engaged the police in a high-speed chase in which Deputy
Whitaker was killed. This evidence supports a finding that defendant had an amount of a
schedule 1 controlled substance in his body at the time of the accident, in which a person was
killed. Therefore, the trial court did not err by assessing 50 points for OV 3 and 10 points for
OV 18.

       Defendant received 15 points for OV 5 which is the appropriate score where “[s]erious
psychological injury requiring professional treatment occurred to a victim’s family.” MCL
777.35(1)(a). The victim’s mother gave a statement at sentencing describing the family’s grief
and pain from the victim’s death, which she described as a “tragic loss, an unthinkable,
heartbreaking loss.” Given these remarks, the trial court did not err by assessing 15 points for
OV 5. See People v Calloway, 500 Mich. 180, 187-188; 895 NW2d 165 (2017).

         The trial court assessed 10 points for OV 9, which is the appropriate score when 2 to 9
victims “were placed in danger of physical injury or death[.]” MCL 777.39(1)(c). A person may
be a victim if he or she was nearby when the crime occurred, even if he or she did not actually
suffer harm. People v Morson, 471 Mich. 248, 262; 685 NW2d 203 (2004). In this case, both
Deputy Whitaker and Deputy Hoeksema were involved in the chase after defendant fled. The
trial court properly determined that both officers were victims because defendant’s decision to
flee and elude the police placed both officers in danger. We reject defendant’s argument that
police officers cannot be counted as victims because they are involved in inherently dangerous
activities. This Court has previously counted officers as victims for purposes of scoring OV 9.
See People v Terrell, 312 Mich. App. 450, 465; 879 NW2d 294 (2015), rev’d in part on other
grounds, 501 Mich. 903 (2017). Moreover, a police officer is a person and MCL 777.39(2)(a)
expressly provides that a court must “[c]ount each person who was placed in danger of physical
injury . . . as a victim” (emphasis added). Accordingly, the trial court did not clearly err by
scoring OV 9 at 10 points.

        Defendant next argues that the trial court erred by assessing 10 points for OV 17, which
directs a 10-point score when “[t]he offender showed a wanton or reckless disregard for the life
or property of another person[.]” MCL 777.47(1)(a). The jury found defendant guilty of fleeing
or eluding a police officer causing death. Deputy Hoeksema testified that his vehicle reached
speeds of 100 miles an hour, yet defendant’s vehicle was still pulling away. The trial court’s
assignment of 10 points for OV 17 was not plain error.

        Finally, defendant argues that there was no evidence that he interfered with the
administration of justice to justify a 10-point score under OV 19. Ten points are appropriate if
“[t]he offender otherwise interfered with or attempted to interfere with the administration of
justice[.]” MCL 777.49(c). This Court has held that “[f]leeing from the police can easily
become interference with the administration of justice particularly where . . . there was an
effective command for the vehicle to stop, in the form of the police activating their lights and

                                             -15-
sirens.” People v Ratcliff, 299 Mich. App. 625, 633; 831 NW2d 474 (2013) (quotation marks and
citation omitted), vacated in part on other grounds, 495 Mich. 876 (2013). Deputy Hoeksema
testified that he and Deputy Whitaker pursued defendant’s vehicle with both their lights and
sirens activated. Defendant ignored these signals and refused to stop his vehicle. This evidence
supports the 10-point score for OV 19.

        In sum, defendant has not demonstrated that he is entitled to resentencing due to errors in
the scoring of the sentencing guidelines.

                                B. JUDICIAL FACT-FINDING

        Defendant did not argue at sentencing or in an appropriate post-sentencing motion that
the sentencing guidelines were improperly scored on the basis of judicial fact-finding, in
violation of his Sixth Amendment rights. Therefore, this constitutional issue is unpreserved, and
review is limited to plain error affecting defendant’s substantial rights. Lockridge, 498 Mich. at
392.

        Defendant was sentenced on July 22, 2015, one week before the Michigan Supreme
Court decided Lockridge. In Lockridge, our Supreme Court held that the sentencing guidelines,
which required judicial fact-finding in the scoring of the offense variables to create a mandatory
minimum sentence range, and thereby constraining the sentencing court’s discretion, violated a
defendant’s Sixth Amendment right to a jury trial. Id. at 364-365, 373-374, 392. To remedy this
violation, the Court held that the sentencing guidelines are now “advisory in all cases.” People v
Steanhouse, 500 Mich. 453, 470; 902 NW2d 327 (2017). Defendants sentenced prior to
Lockridge who could “demonstrate that their guidelines minimum sentence range was actually
constrained” by the mandatory guidelines, and who did not receive an upward departure, could
establish “a threshold showing of the potential for plain error sufficient to warrant a remand to
the trial court for further inquiry.” Lockridge, 498 Mich. at 395. That is, such defendants were
entitled to a Crosby remand, as set forth in United States v Crosby, 397 F3d 103, 117-118 (CA 2,
2005). A Crosby remand requires the trial court to determine whether it would have imposed a
“materially different” sentence under a correct understanding of the advisory nature of the
guidelines. Lockridge, 498 Mich. at 397.

         In Lockridge, like this case, the defendant did not preserve his Sixth Amendment claim.
In the context of addressing the application of its decision to other such cases, the Court stated
that if the facts “admitted by a defendant or found by the jury verdict were insufficient to assess
the minimum number of OV points necessary for the defendant’s score to fall in the cell of the
sentencing grid under which he or she was sentenced[,] . . . an unconstitutional constraint [will
have] actually impaired the defendant’s Sixth Amendment right.” Lockridge, 498 Mich. at 395.
In such a case, the defendant will have “establish[ed] a threshold showing of the potential for
plain error sufficient to warrant a remand to the trial court for further inquiry.” Id. Conversely,
if the facts admitted by the defendant and the facts necessarily found by the jury “were sufficient
to assess the minimum number of OV points necessary for the defendant’s score to fall in the cell
of the sentencing grid under which he or she was sentenced,” the defendant cannot establish any
plain error. Id. at 394.



                                               -16-
        In this case, the jury found defendant guilty of fleeing or eluding a police officer causing
death. Although the jury necessarily found that a victim was killed, it was not required to find
that defendant’s body contained a controlled substance, which was necessary to support the
assessment of 50 points for OV 3 and 10 points for OV 18. Likewise, the jury’s verdict does not
establish the factual basis for the 15-point score for OV 5 (psychological injury to the victim’s
family). Similarly, the jury was not required to find that there were at least two persons who
were placed in danger of injury or death, which is the basis for the trial court’s assessment of 10
points for OV 9, and the jury was not required to find that defendant acted in wanton or reckless
disregard for the life or property of another, as is necessary to support a 10-point score for OV
17. Defendant did not admit any of these facts. Thus, all of these scores, which have a
combined point value of 95 points, were dependent on judicial fact-finding. Only the factual
basis for the scoring of OV 19 (i.e., defendant’s fleeing from the police) was arguably
established by the jury’s verdict.

        The trial court scored the guidelines for defendant’s conviction of first-degree fleeing or
eluding a police officer, which is a class B offense under the sentencing guidelines, MCL
777.16x. Defendant received a total offense variable score of 105 points. The 95 points
attributable to the scoring of OVs 3, 5, 9, 17, and 18 were necessary for defendant’s placement in
OV Level VI (75+ points) of the applicable sentencing grid. MCL 777.63. Because the
guidelines were mandatory at the time defendant was sentenced, and because defendant’s
placement in OV Level VI was based on judicial fact-finding, defendant has made a “threshold
showing of the potential for plain error sufficient to warrant a remand to the trial court for further
inquiry.” Lockridge, 498 Mich. at 395. Accordingly, defendant is entitled to a Crosby remand
“to determine whether the court would have imposed a materially different sentence but for the
constitutional error.” Lockridge, 498 Mich. at 397.

        On remand, the trial court must follow the procedure described in Lockridge. Defendant
must be given the option of promptly notifying the trial judge that resentencing will not be
sought. If notification is not received in a timely manner, the trial court shall continue with the
proceeding. If the trial court determines that it would have imposed the same sentence absent the
unconstitutional constraint on its discretion, it may reaffirm the original sentence. If, however,
the court determines that it would not have imposed the same sentence absent the
unconstitutional constraint on its discretion, it shall resentence defendant. Id. at 396-399; see
also People v Howard, ___ Mich App ___, ___; ___ NW2d ___ (2018) (Docket No. 336150);
slip op at 3-4 (prescribing Crosby remand requirements under Lockridge).

                                 XI. RESTITUTION HEARING

         Defendant argues that the trial court deprived him of due process by failing to grant him a
restitution hearing. “Under the doctrine of invited error, a party waives the right to seek
appellate review when the party’s own conduct directly causes the error.” People v McPherson,
263 Mich. App. 124, 139; 687 NW2d 370 (2004). The trial court indicated that its restitution
determination was “subject to adjustment at a restitution hearing as has been reserved by your
attorney.” Defendant failed to pursue a hearing. Defendant has thus created the error that he
alleges on appeal—the trial court’s failure to conduct a restitution hearing—because he did not
request a hearing for the court to conduct. Therefore, this issue is waived.


                                                -17-
                                     XII. CONCLUSION

       Because defendant has not established any error affecting the validity of his convictions,
we affirm his convictions of first-degree fleeing or eluding a police officer causing death and
driving with license suspended. We also uphold the trial court’s scoring of the sentencing
guidelines. We remand for the limited purpose of a Crosby hearing in accordance with
Lockridge.

        We affirm defendant’s convictions, but remand for further proceedings consistent with
this opinion. We do not retain jurisdiction.



                                                           /s/ Colleen A. O’Brien
                                                           /s/ Mark J. Cavanagh
                                                           /s/ Cynthia Diane Stephens




                                              -18-